United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF JUSTICE,
METROPOLITAN DETENTION CENTER,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0508
Issued: July 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2015 appellant filed a timely appeal from a November 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Following OWCP’s November 7, 2014 decision, appellant requested an oral hearing. On February 20, 2015
OWCP denied his request for a hearing. As noted, appellant filed his appeal with the Board on January 7, 2015.
The Board finds that the February 20, 2015 OWCP decision is null and void as the Board and OWCP may not
simultaneously have jurisdiction over the same issue in a case. OWCP may not issue a decision granting or denying
a request for a hearing regarding the same issue on appeal before the Board. See Arlonia B. Taylor, 44 ECAB
591 (1993).

ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On June 23, 2014 appellant, then a 35-year-old corrections officer, filed an occupational
disease claim alleging that he sustained a right foot injury in the performance of duty. He
alleged that he slipped while walking up the wet staircase of an elevator shaft. Appellant noted
that he had swelling and throbbing right foot pain. He stated that he became aware of his
condition on June 20, 2014 and became aware of its relationship to his employment on
June 21, 2014.
By letter dated August 18, 2014, OWCP notified appellant that the evidence was
insufficient to establish his claim. It advised him to complete a questionnaire establishing the
factual element of his claim and advised him of the type of medical evidence needed to establish
the claim. OWCP also requested that appellant clarify if he was claiming a traumatic injury or
an occupational disease.
By decision dated November 7, 2014, OWCP denied appellant’s claim because the
evidence was insufficient to establish that the events occurred as alleged. It noted that he had not
described the employment activities that he alleged caused or contributed to his conditions and
did not clarify what type of injury he was claiming. OWCP also noted that no medical evidence
was submitted.
LEGAL PRECEDENT ISSUE 1
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
An employee has the burden of establishing the occurrence of an injury at the time, place,
and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence.6 An employee’s statement that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.7 Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s
statement, however, must be consistent with the surrounding facts and circumstances and his
subsequent course of action. An employee has not met his burden in establishing the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a case has been established.8
ANALYSIS
Appellant alleged that he slipped on a wet staircase causing a right foot injury. In an
August 18, 2014 letter, OWCP advised him to submit additional factual and medical evidence to
establish his claim. It requested that appellant describe the employment-related activities which
he believed contributed to his condition, how often he performed such activities, and for how
long they were performed. Appellant provided no response within the time allotted. The Board
finds that he provided insufficient evidence to identify employment factors alleged to have
caused or contributed to the presence or occurrence of the claimed occupational disease.
A statement describing the particular employment activities that caused or contributed to
the claimed condition is crucial to appellant’s claim. As noted, appellant’s burden of proof
includes the submission of a factual statement including the time, place, and manner of his
injury. His occupational disease claim asserts that his right foot condition began when he slipped
on a wet staircase. The Board notes that this appears to implicate a specific incident, or
traumatic event, as the cause of appellant’s condition rather than work factors that occurred over
more than one work shift. It is unclear if appellant is actually claiming a traumatic injury instead
of an occupational disease.9 This is insufficient to identify a work factor as the cause of his
claimed condition. Appellant also did not clearly identify the date of the claimed slip in the
stairwell or exactly where the stairwell in question is located. As he did not provide a factual
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

William Sircovitch, 38 ECAB 756, 761 (1987).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

8

Betty J. Smith, 54 ECAB 174 (2002).

9

Under FECA, a traumatic injury is defined as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is
defined as a condition produced by the work environment over a period longer than a single workday or shift. 20
C.F.R. § 10.5(q).

3

statement describing in detail the events and date of the events that caused the claimed injury, the
Board finds that he has not met his burden of proof. Thus, the Board finds that appellant has not
met his burden of proof.
On appeal, appellant asserts that he did not respond to OWCP’s request because he was
not receiving his mail and because he was very busy and bedridden around the time of his
claimed injury. As noted, part of his burden of proof includes the submission of a factual
statement describing the claimed injury. Here, OWCP asked appellant to fully describe the
circumstances of his claimed condition, but he did not respond within the time allotted.
Although appellant asserts that he was not receiving his mail, the record indicates that OWCP’s
August 18, 2014 letter requesting additional information was sent to his address of record.
Absent evidence to the contrary, a letter mailed in the ordinary course of business is presumed to
have been received by the intended recipient. This presumption is commonly referred to as the
mailbox rule. It arises when the record reflects that the notice was properly addressed and duly
mailed.10 The record contains no evidence to rebut the presumption that appellant received
OWCP’s August 18, 2014 letter in due course. The Board also notes that he submitted new
evidence to the Board with his appeal. However, the Board does not have jurisdiction to review
new evidence for the first time on appeal.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant has not met his burden of proof to establish that he sustained
an occupational disease in the performance of duty.

10

See Kenneth E. Harris, 54 ECAB 502, 505 (2003).

11

See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

